 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 27, 2016, by
and among Enerpulse Technologies, Inc., a Nevada corporation, with headquarters
located at 2451 Alamo Ave. NE, Albuquerque, New Mexico 87106 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized a new series of senior subordinated secured
convertible notes of the Company, in substantially the form attached hereto as
Exhibit A (the “Notes”), which Notes shall be convertible into the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (the shares of
Common Stock issuable pursuant to the terms of the Notes, including, without
limitation, upon conversion as payment of interest or otherwise, collectively,
the “Conversion Shares”), in accordance with the terms of the Notes.

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers attached hereto (which aggregate principal amount of Notes for all Buyers
shall be $425,000).

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

E. The Notes will rank senior to all outstanding and future indebtedness of the
Company (other than Permitted Senior Indebtedness (as defined in the Notes)
secured by Permitted Liens (as defined in the Notes)), and its Subsidiaries (as
defined below), will be guaranteed by all direct and indirect U.S. Subsidiaries
(as defined in Section 3(a)) of the Company, currently formed or formed in the
future, as evidenced by a guaranty agreement, in the form attached hereto as
Exhibit D (as amended or modified from time to time in accordance with its
terms, the “Guaranty Agreement”), and assuming the Collateral Agent (as defined
below) takes the proper and necessary steps to perfect the security interest
immediately following the Closing Date, will be secured by a first priority
perfected security interest, subject to Permitted Liens which may have priority
over such security interest to the extent such Permitted Liens are expressly
subordinated to such security interest or are subordinated as a matter of law to
such security interest, in all of the current and future assets of the Company
and all direct and indirect U.S. Subsidiaries of the Company, currently formed
or formed in the future, and a pledge of 65% of the capital stock of any direct
foreign subsidiary of the Company, currently formed or formed in the future, as
evidenced by a pledge and security agreement, substantially in the form attached
hereto as Exhibit E, (as amended or modified from time to time in accordance
with its terms, the “Security Agreement”).

 

   

 

 

F. The Notes and the Conversion Shares collectively are referred to herein as
the “Securities”.

 

G. Contemporaneously with this execution and delivery of this Agreement, the
Company will execute and deliver a Securities Purchase Agreement (the “Other
Securities Purchase Agreement”) with Passaic River Capital LLC to purchase the
Company’s (i) 10% Senior Secured Convertible Notes due 2019 in the aggregate
principal amount of $150,000 (the “Other Notes”), (ii) shares of Common Stock
and (iii) shares of preferred stock, par value $0.001 per share.

 

H. Following the Closing, the Company may execute and deliver one or more
additional subscription agreements, each in a form substantially similar to this
Agreement, with one or more current or new investors (the “Additional Buyers”),
in connection with the offering and sale of additional Notes (the (the
“Additional Notes”) of the Company (which aggregate principal amount of Notes
for all Additional Buyers shall not exceed $300,000).

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTES.

 

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase from the
Company on the Closing Date (as defined below), a principal amount of Notes as
is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(the “Closing”).

 

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Troutman Sanders LLP, 875 Third Aveneue, New
York, New York 10022.

 

(c) Purchase Price. The aggregate purchase price for the Notes to be purchased
by each Buyer at the Closing (the “Purchase Price”) shall be the amount set
forth opposite each Buyer’s name in column (5) of the Schedule of Buyers. Each
Buyer shall pay $1,000 for each $1,000 of principal amount of Notes to be
purchased by such Buyer at the Closing.

 

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
applicable purchase price to the Company for the Notes to be issued and sold to
such Buyer at the Closing by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver to each Buyer the Notes (allocated in the principal amounts as
such Buyer shall request) which such Buyer is then purchasing hereunder, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

 

 - 2 - 

 

 

(e) Additional Closings. Following the Closing, the Additional Buyers may
purchase from the Company, and Company may issue and sell to the Additional
Buyers, the Additional Notes at one or more additional closings (each an
“Additional Closing”). Each Additional Closing shall take place at 10:00 a.m.,
New York City time, on such date as is mutually agreed to by the Company and the
Additional Buyers, but in no event after December 31, 2016, after notification
of satisfaction (or waiver) of the conditions to the Additional Closing at the
offices of Troutman Sanders LLP, 875 Third Aveneue, New York, New York 10022.
Each Additional Buyer shall pay $1,000 for each $1,000 of principal amount of
Additional Notes to be purchased by such Additional Buyer at the Additional
Closing.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself to the Company:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
(ii) upon conversion of the Notes will acquire the Conversion Shares issuable
pursuant to the Notes, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the
Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

 - 3 - 

 

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) sold pursuant to a
registration statement declared effective by the Securities and Exchange
Commission, (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and the stock certificates representing the Conversion
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

 - 4 - 

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities have
been sold pursuant to a registration statement that has been declared effective
by the Securities and Exchange Commission, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, (iii) the Securities are then
eligible to be sold, assigned or transferred pursuant to Rule 144 without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto), or (iv) the
Securities have been sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall be responsible for the fees of its transfer agent and
all DTC fees associated with such issuance.

 

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

 - 5 - 

 

 

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(k) Independent Evaluation. Such Buyer confirms and agrees that it has
independently evaluated the merits of its decision to purchase the Securities.

 

(l) Acknowledgement of Risk. Such Buyer acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including,
without limitation, (i) the Company remains an early stage business with limited
operating history and requires substantial funds in addition to the proceeds
from the sale of the Securities; (ii) an investment in the Company is
speculative, and only purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (iii)
such Buyer may not be able to liquidate its investment; (iv) transferability of
the Securities is limited; (v) in the event of a disposition of the Securities,
such Buyer could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future.

 

(m) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of the time that such Buyer was
first contacted regarding the specific investment in the Company contemplated by
this Agreement and ending immediately prior to the execution of this Agreement
by such Buyer (it being understood and agreed that for all purposes of this
Agreement, and, without implication that the contrary would otherwise be true,
that neither transactions nor purchases nor sales shall include the location
and/or reservation of borrowable shares of Common Stock). Notwithstanding the
foregoing, in the case that any of the Buyers is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Buyer’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Buyer’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement. “Short
Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the “1934
Act”).

 

(n) Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

 - 6 - 

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers and the Placement
Agent that:

 

(a) Organization and Qualification. Each of the Company and each of its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities duly organized and validly existing and
in good standing under the laws of the jurisdiction in which they are formed,
and have the requisite power and authorization to own their properties and to
carry on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or on the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform any of its obligations under any of the Transaction Documents (as
defined below). The Company has no Subsidiaries except as set forth on Schedule
3(a).

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Security Documents (as defined
below) and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes, and the reservation for issuance and the
issuance of the Conversion Shares have been duly authorized by the Company’s
Board of Directors and (other than the filing with the SEC of one or more
Registration Statements (as defined in the Registration Rights Agreement) in
accordance with the requirements of the Registration Rights Agreement, the 8-K
Filing (as defined below), the Form D with the SEC and other filings as may be
required by state securities agencies, the filing of any necessary Financing
Statements and appropriate Assignments for Security in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case in accordance with the Security Agreement (collectively, the “Required
Filings”)) no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law and public
policy, and the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought. Each of the
Subsidiaries party to any of the Transaction Documents has the requisite power
and authority to enter into and perform its obligations under such Transaction
Documents. The execution and delivery by the Subsidiaries party to any of the
Transaction Documents of such Transaction Documents and the consummation by such
Subsidiaries of the transactions contemplated thereby have been duly authorized
by such Subsidiaries’ respective boards of directors (or other applicable
governing body) and (other than filings as may be required by state securities
agencies) no further filing, consent, or authorization is required by such
Subsidiaries, their respective boards of directors (or other applicable
governing body) or stockholders (or other applicable owners of equity of such
Subsidiaries). The Transaction Documents to which any of the Subsidiaries are
parties have been duly executed and delivered by such Subsidiaries, and
constitute the legal, valid and binding obligations of such Subsidiaries,
enforceable against them in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law and public policy, and the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought. For purposes of this
Agreement, the term “Security Documents” means the Guaranty Agreement, the
Security Agreement and any other related collateral documents to be executed or
filed by any of the parties hereto or thereto in connection with the Closing
hereunder and in connection with the foregoing agreements and documents.

 

 - 7 - 

 

 

(c) Issuance of Securities. The issuance of the Notes are duly authorized and,
upon issuance in accordance with the Transaction Documents, shall be validly
issued and free from all preemptive or similar rights, taxes, liens and charges
and other encumbrances with respect to the issue thereof. As of the date of the
Stockholder Approval, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds (the “Required
Reserved Amount”) 120% of the maximum number of Conversion Shares issued and
issuable pursuant to the Notes based on the Conversion Price (as defined in the
Notes) (without taking into account any limitations on the issuance thereof
pursuant to the terms of the Notes) as of the Trading Day (as defined in the
Notes) immediately preceding the applicable date of determination. As of the
date hereof, there are 84,487,619 shares of Common Stock authorized and
unissued. Upon conversion of the Notes in accordance with the Notes, the
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. Assuming the accuracy of
each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and reservation for issuance and
issuance of the Conversion Shares will not (i) result in a violation of the
Articles of Incorporation (as defined in Section 3(r)) or Bylaws (as defined in
Section 3(r)), any memorandum of association, certificate of incorporation,
certificate of formation, bylaws, any certificate of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or the articles of association
or bylaws of the Company or any of its Subsidiaries or (ii) except as set forth
on Schedule 3(d), conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTCQB
(the “Principal Market”) and including all applicable foreign, federal and state
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 

(e) Consents. Other than the Required Filings, neither the Company nor any of
its Subsidiaries is required to obtain any consent, authorization or order of,
or make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than such consents and approvals to be obtained on or prior to
the Closing Date). All consents, authorizations, orders, filings and
registrations which the Company or any of its Subsidiaries is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date (or in the case of the Required Filings, will be made timely
after the Closing Date as applicable), and the Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the requirements for continued qualification of the Principal
Market and has no knowledge of any facts or circumstance that would reasonably
lead to removal of the Common Stock from quotation on the Principal Market in
the foreseeable future. The issuance by the Company of the Securities shall not
have the effect of removing the Common Stock from quotation on the Principal
Market.

 



 - 8 - 

 

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g) No General Solicitation; Placement Agent Fees. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s reasonable and documented fees and out-of-pocket
expenses) arising in connection with any such claim. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are designated for quotation. None of the Company,
its Subsidiaries, their affiliates and any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of any of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable pursuant to terms of the Notes will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares pursuant to the terms of the Notes in accordance with
this Agreement and the Notes is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

 - 9 - 

 

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation, Bylaws or other organizational documents or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company or any of its Subsidiaries.

 

(k) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(k),
since January 1, 2015, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (“GAAP”) (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments which will not be material, either individually or in
the aggregate). No other information provided by or on behalf of the Company to
any of the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

 - 10 - 

 

 

(l) Absence of Certain Changes. Since December 31, 2015, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries. Since
December 31, 2013, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact that would reasonably lead a creditor to do so.
The Company and its Subsidiaries, individually and on a consolidated basis, will
not be, after giving effect to the transactions contemplated hereby to occur at
the Closing, Insolvent (as defined below). For purposes of this Section 3(l),
“Insolvent” means, with respect to any Person, (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness (as defined in Section 3(s)), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth on Schedule 3(m), no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Articles of Incorporation or Bylaws or their organizational charter or
memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to the removal from quotation of the
Common Stock by the Principal Market in the foreseeable future. The Company and
each of its Subsidiaries possess all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

 - 11 - 

 

 

(o) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p) Sarbanes-Oxley Act. Except as set forth on Schedule 3(p), the Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, that are effective as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof. The matter set forth in Schedule 3(p) would not
reasonably be expected to have a Material Adverse Effect.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Common Stock, of which as
of the date hereof, 15,512,381 shares are issued and outstanding, 5,095,765
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans and 33,776,096 shares are reserved for issuance pursuant to
securities (other than the aforementioned options and the Notes) exercisable or
exchangeable for, or convertible into, Common Stock, and (ii) 10,000,000 shares
of preferred stock, par value $0.001 per share, none of which are issued and
outstanding as of the date hereof. No shares of Common Stock are held in
treasury and all of such outstanding shares are duly authorized and have been,
or upon issuance will be, validly issued and are fully paid and nonassessable.
(i) None of the Company’s or any Subsidiary’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary; (ii) except as disclosed
in Schedule 3(r)(ii), there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries; (iii) except as disclosed in Schedule 3(r)(iii), there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts filed in connection with the
Company or any of its Subsidiaries; (v) except as disclosed in Schedule 3(r)(v),
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) except as disclosed in Schedule
3(r)(vii), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;
(viii) neither the Company nor any Subsidiary has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) neither the Company nor any Subsidiary has any liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
any of its Subsidiary’s’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished or made available to the Buyers true, correct and complete copies of
the Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for shares of Common
Stock and the material rights of the holders thereof in respect thereto.

 

 - 12 - 

 

 

(s) Indebtedness and Other Contracts. (i) Except as disclosed in Schedule
3(s)(i), neither the Company nor any of its Subsidiaries has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in Schedule 3(s)(ii),
neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) neither the Company nor any of its
Subsidiaries is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect. Schedule 3(s)(i)
provides a detailed description of the material terms of any such outstanding
Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money in excess of
$50,000, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with GAAP (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, tax, right of first refusal, lien, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

 - 13 - 

 

 

(v) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer or other key employee of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer or other key employee of
the Company or any of its Subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens (as defined in the Notes), which do not materially
affect the value of such property and do not interfere with the use made or
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. Each of patents owned by the Company or
any of its Subsidiaries is listed on Schedule 3(x)(i). Except as set forth in
Schedule 3(x)(ii), none of the Company’s Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or any of its Subsidiaries of Intellectual Property Rights of
others. There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company or any of its Subsidiaries, being threatened, against
the Company or any of its Subsidiaries regarding its Intellectual Property
Rights. Neither the Company nor any of its Subsidiaries is aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

 - 14 - 

 

 

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Investment Company Status. Neither the Company nor any of its Subsidiaries
is, nor upon consummation of the sale of the Securities, and for so long any
Buyer holds any Securities, will be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(bb) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all U.S. federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

  

 - 15 - 

 

 

(cc) Internal Accounting and Disclosure Controls. Except as disclosed in
Schedule 3(cc), the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as disclosed in Schedule 3(cc), the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness, other than those material
weaknesses disclosed in Schedule 3(cc), in any part of the system of internal
accounting controls of the Company or any of its Subsidiaries.

 

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(ee) Ranking of Notes. Except as disclosed on Schedule 3(ee), no Indebtedness of
the Company or any of its Subsidiaries is senior to or ranks pari passu with the
Notes in right of payment, whether with respect of payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise.

 

(ff) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

 - 16 - 

 

 

(hh) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that (a) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Conversion Shares are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Notes, or any of
the documents executed in connection herewith.

 

(ii) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is or has ever been, and so long as any Securities remain
outstanding, shall not become, a U.S. real property holding corporation within
the meaning of Section 897 of the Code and the Company shall so certify upon any
Buyer’s request.

 

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

 - 17 - 

 

 

(ll) Disclosure. After the time of the filing of the Form 8-K (as defined
below), the Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information concerning the Company or any of its
Subsidiaries. The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Buyers regarding the Company, or any
of its Subsidiaries, their business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, furnished by or on behalf
of the Company or any of its Subsidiaries is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. All of the written
information furnished after the date hereof by or on behalf of the Company or
any of its Subsidiaries to you pursuant to or in connection with this Agreement
and the other Transaction Documents, taken as a whole, will be true and correct
in all material respects as of the date on which such information is so provided
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(mm) Shell Company Status. The Company is not, and has not been since September
4, 2013, an issuer identified in Rule 144(i)(1) of the 1933 Act. As of September
4, 2013, the Company filed current “Form 10 information” (as defined in Rule 144
(i)(3)) with the SEC reflecting its status as an entity that was no longer an
issuer described in Rule 144(i)(1)(i).

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

 - 18 - 

 

 

(qq) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

 

(rr) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

4. COVENANTS.

 

(a) Reasonable Best Efforts. Each party shall use its reasonably best efforts
timely to satisfy each of the covenants and the conditions to be satisfied by it
as provided in Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or promptly after the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or promptly after the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all of the Conversion Shares and
none of the Notes are outstanding (the “Reporting Period”), the Company shall
use its commercially reasonable efforts to file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would no longer require or otherwise
permit such termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely for working capital and general corporate purposes.

 

 - 19 - 

 

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period, unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

(f) Listing. The Company shall maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market (as defined in
the Notes). Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the removal from
quotation of the Common Stock on the Principal Market unless the Common Stock
has been or is being listed or quoted on another Eligible Market prior to, or
contemporaneously with, such removal. If after the date hereof the Common Stock
becomes listed on an Eligible Market that is a national securities exchange, the
Company shall promptly secure the listing of all of the Registrable Securities
(as defined in the Registration Rights Agreement) and shall maintain such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents for so long as the Common Stock remains listed on
such Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(f).

 

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents and the Engagement Letter, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees, at such
applicable Buyer’s expense, to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

 

 - 20 - 

 

 

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the fourth Business Day after this Agreement has
been executed, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of Note, the
Registration Rights Agreement, the Security Agreement and the form of Guaranty,
the “8-K Filing”). From and after the filing of the 8-K Filing with the SEC, no
Buyer shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, that is not publicly disclosed prior
to the date of the 8-K Filing or in the 8-K Filing. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyers or any of their affiliates, on the other hand, shall terminate.
The Company shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, affiliates, employees and agents, not
to, provide any Buyer with any material, nonpublic information regarding the
Company or any of its Subsidiaries (other than any material, nonpublic
information relating to the Company with respect to the transactions
contemplated herein which shall be disclosed in the 8-K Filing) from and after
the date hereof without the express prior written consent of such Buyer. To the
extent that the Company delivers any material, non-public information to a Buyer
without such Buyer’s consent, the Company hereby covenants and agrees that such
Buyer shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and (ii) as is required by
applicable law and regulations. Except for the Registration Statement required
to be filed pursuant to the Registration Rights Agreement, the Form 8-K Filing
and as otherwise required by applicable law and regulations, without the prior
written consent of any applicable Buyer, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of such Buyer in any filing,
announcement, release or otherwise.

 

(j) Additional Notes; Variable Securities. So long as any Buyer beneficially
owns any Notes, the Company will not issue any Notes or Additional Notes other
than to the Buyers and the Additional Buyers as contemplated hereby, and other
than the Other Notes to be issued pursuant to the Other Subscription Agreements,
and the Company shall not issue any other securities that would cause a breach
or default under the Notes. For so long as any Notes remain outstanding, other
than the issuance of the Additional Notes and the Other Notes, the Company shall
not, in any manner, issue or sell any rights, warrants or options to subscribe
for or purchase Common Stock or directly or indirectly convertible into or
exchangeable or exercisable for Common Stock at a price which varies or may vary
with the market price of the Common Stock (other than with respect to customary
weighted-average anti-dilution and full-ratchet anti-dilution adjustments),
including by way of one or more reset(s) to any fixed price, unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price with respect to the Common Stock into which
any Note is convertible.

 

 - 21 - 

 

 

(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Notes) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes.

 

(l) Reservation of Shares. So long as any Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(n) Additional Issuances of Securities.

 

(i) From the date hereof until the earlier of (x) the time of the registration
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) pursuant to and in accordance with the Registration Rights Agreement,
which registration remains in effect and (y) such time as all of the Registrable
Securities, if a registration statement is not available for the resale of all
of the Registrable Securities may be sold pursuant to Rule 144, the Company
shall not, directly or indirectly, file any registration statement with the SEC,
or file any amendment or supplement thereto, or grant any registration rights to
any Person that can be exercised prior to the earlier of such time as set forth
above, other than pursuant to the Registration Rights Agreement and any
registration statement registered on Form S-8 or S-4.

 

(ii) From the date hereof until the date that ninety (90) days immediately
following the Closing Date, other than with respect to Excluded Securities (as
defined in the Notes), the Company will not: (i) directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries’ equity or equity equivalent securities, including without
limitation any convertible debt, preferred stock or other instrument or security
that is, at any time during its life and under any circumstances, convertible
into or exchangeable or exercisable for Common Stock or Common Stock Equivalents
or (ii) be party to any solicitations, negotiations or discussions with regard
to the foregoing.

 





 - 22 - 

 

 

(o) Reserved.

 

(p) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(q) Collateral Agent.

 

(i) Each Buyer hereby (a) appoints Passaic River Capital LLC as the collateral
agent hereunder and under the Security Documents (in such capacity, the
“Collateral Agent”), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer’s behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or pursuant to any Security Documents, a fiduciary
relationship in respect of any Buyer. Neither the Collateral Agent nor any of
its officers, directors, employees and agents shall have any liability to any
Buyer for any action taken or omitted to be taken in connection hereof or the
Security Documents except to the extent caused by its own gross negligence or
willful misconduct, and each Buyer agrees to defend, protect, indemnify and hold
harmless the Collateral Agent and all of its officers, directors, employees and
agents (collectively, the “Collateral Agent Indemnitees”) from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
Collateral Agent pursuant hereto or any of the Security Documents.

 

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent. Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement. After any Collateral
Agent’s resignation hereunder, the provisions of this Section 4(q) shall inure
to its benefit. If a successor Collateral Agent shall not have been so appointed
within said ten (10) Business Day period, the retiring Collateral Agent shall
then appoint a successor Collateral Agent who shall serve until such time, if
any, as the holders of a majority of the outstanding principal amount of Notes
appoints a successor Collateral Agent as provided above.

 

 - 23 - 

 

 

(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(q), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

 

(v) The Collateral Agent shall terminate the Security Documents promptly
following the date that the Investors may sell all of the Registrable Securities
without restriction or limitation pursuant to Rule 144 (or any successor
thereto) promulgated under the 1933 Act continuously for forty-five (45)
consecutive days.

 

(r) No Net Short Sales . So long as the Notes remain outstanding, no Buyer nor
any of its affiliates nor any entity managed or controlled by a Buyer
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall maintain, in the aggregate, a Net Short
Position. For purposes hereof, a “Net Short Position” by a Restricted Person
means a position whereby such Restricted Person has executed one or more sales
of Common Stock that is marked as a short sale (but not including any sale
marked “short exempt”) and that is executed at a time when such Restricted
Person has no equivalent offsetting long position in the Common Stock (or is
deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO under the 1934 Act); provided, further that no “Short Sale” shall
be deemed to exist as a result of any failure by the Company (or its agents) to
deliver Conversion Shares, respectively, upon conversion of the Notes to any
Restricted Person exercising such Notes. For purposes of determining whether a
Restricted Person has an equivalent offsetting long position in the Common
Stock, such Restricted Person shall be deemed to hold “long” all Common Stock
that is either (i) then owned by such Restricted Person, if any, (ii) then
issuable to such Restricted Person as Conversion Shares pursuant to the terms of
the Notes then held by such Restricted Person, if any, (without regard to any
limitations on conversion set forth in the Notes and giving effect to any
conversion price adjustments that would take effect given only the passage of
time), or (iii) that may be issued as Interest Shares pursuant to the terms of
the Notes to such Restricted Person. Notwithstanding the foregoing, nothing
contained herein (i) shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person from selling “long” (as
defined under Rule 200 promulgated under Regulation SHO under the 1934 Act) the
Securities or any other Common Stock then owned by such Restricted Person or
(ii) shall constitute a covenant, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect short sales or similar transactions.

 

 - 24 - 

 

 

(t) Options. As of the Closing Date, the Company shall reserve for issuance
under the Enerpulse Technologies, Inc. 2013 Equity Incentive Plan, shares of
Common Stock in an amount equal to fifteen percent (15%) of the aggregate amount
of shares of Common Stock outstanding as of the Closing Date, on a fully diluted
basis.

 

(u) Stockholder Approval. The Company shall use commercially reasonable efforts
to provide each stockholder entitled to vote at a special meeting of
stockholders of the Company (the “Stockholder Meeting”) a proxy statement
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for (i) an
amendment to the Company’s articles of incorporation that would increase the
number of authorized shares of Common Stock to at least 200,000,000 within one
year of the date of the shareholder authorization; and (ii) an amendment to the
Company’s articles of incorporation to that would authorize the Company to
effect a reverse split of its outstanding shares of Common Stock within one year
of the date of the shareholder authorization within a range of one share of
Common Stock for every two shares of Common Stock to one share of Common Stock
for every 40 shares of Common Stock, with the exact reverse split ratio to be
decided by the Board of Directors of the Company prior to the effective time of
the reverse stock split amendment (such affirmative approval being referred to
herein as the “Stockholder Approval”, and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”), and the Company shall use its
commercially reasonable efforts to solicit its stockholders’ approval of such
Stockholder Resolutions and shall cause the Board of Directors of the Company to
recommend to the stockholders that they approve such Stockholder Resolutions.
The Company shall use its commercially reasonable efforts to cause the
Stockholder Meeting to be promptly called and held not later than the ninetieth
(90th) day following the Closing Date. Each Buyer agrees to vote all shares of
Common Stock it beneficially owns on the record date applicable to the
Stockholder Meeting that are eligible to vote in connection with the Stockholder
Resolutions in favor of adopting the Stockholder Resolutions. Notwithstanding
the foregoing, the Company may obtain the Stockholder Approval through the
written consent of holders of a majority of the shares of Common Stock of the
Company; provided that in such case the Company will use its commercially
reasonable efforts to prepare and file with the SEC the preliminary Information
Statement in accordance with Rule 14C to be sent to the Shareholders of the
Company in connection with such written consent no later than the thirtieth
(30th) day following the Closing Date and cause the Stockholder Approval to be
effective no later than the ninetieth (90th) day following the Closing Date.

 

(v) So long as the Notes, the Additional Notes and the Other Notes remain
outstanding, the Company and its subsidiaries shall not, without the prior
written consent of Passaic River Capital LLC, (i) disburse or pay any amounts
equal to or exceeding $2,500; (ii) make any loan or advance to any person or
entity or cause the Company or any of its Subsidiaries to make any loan or
advance to any person or entity; (iii) incur, or cause the Company or any of its
subsidiaries to incur, any contractual obligation that requires the Company, or
any of its subsidiaries, as the case may be, to make one-time or annual payments
in excess of $2,500, or (iv) authorize or agree to take any of the actions
described in this Section 4(v).

 



 - 25 - 

 

 

(w) The Company shall use its commercially reasonable efforts to have its shares
of Common Stock quoted on the Principal Market no later than the ninetieth
(90th) days following the Closing Date.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes in which the Company shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee), the principal amount
of Notes held by such Person, and the number of Conversion Shares issuable
pursuant to the terms of the Notes. The Company shall keep the register open and
available at all times during regular business hours for inspection at
reasonable times by any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit F attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or, to the extent permitted by applicable
securities laws, credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares issuable upon conversion of the Notes in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Notes. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(f) hereof, will be given by the Company
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or, to the extent permitted
by applicable securities laws, credit shares to the applicable balance accounts
at DTC in such name and in such denominations as specified by such Buyer to
effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves the Conversion Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

 - 26 - 

 

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered the Purchase Price contemplated by Section
1(c) hereof for the Notes and Shares being purchased by such Buyer at the
Closing pursuant to Section 1(d) hereof by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the Closing
Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyers hereunder to purchase the Notes and Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to the Buyer each of the following documents to which it is a party:
(A) each of the Transaction Documents, and (B) the Notes (allocated in such
principal amounts as such Buyer shall request), being purchased by such Buyer at
the Closing pursuant to this Agreement;

 

(ii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit F attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) Trading
Days of the Closing Date.

 

 - 27 - 

 

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each of its Subsidiaries’ qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conduct business, as
of a date within ten (10) Trading Days of the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and each of
its Subsidiaries’ Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Closing, in the form attached hereto as Exhibit G.

 

(vi) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Buyer shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect in the form attached hereto as Exhibit H.

 

(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Notes.

 

(viii) Each of the Company’s U.S. Subsidiaries shall have executed and delivered
to such Buyer the Guaranty Agreement.

 

(ix) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any lien recorded with the USPTO or U.S. copyright office, any tax lien and
judgment lien filed against such person or its property, which results, except
as otherwise agreed to in writing by the Collateral Agent, shall not show any
such liens.

 

 - 28 - 

 

 

(x) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of its U.S. Subsidiaries, together with (A) the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer
and (B) any copyright, patent and trademark agreements required by the terms of
the Security Agreement.

 

(xi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to the Buyer on or before ten (10) Trading Days from the date hereof due
to the Company’s or the Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature or .pdf signature. Delivery of a counterpart signature hereto by
facsimile or email/.pdf transmission shall be deemed valid delivery thereof.

 

 - 29 - 

 

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate number of Registrable Securities issued or issuable under the Notes
(the “Required Holders”); provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer; provided, further, that (i)
the provisions of Section 4(q) cannot be amended without the additional prior
written approval of the Collateral Agent or its successor and (ii) any such
amendment or waiver that materially and adversely affects the rights of the
Placement Agent shall require the prior written consent of the Placement Agent.
No provisions hereto may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Notes. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

 - 30 - 

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Enerpulse Technologies, Inc.

2451 Alamo Ave. NE,
Albuquerque, New Mexico 87106






  Telephone: (505) 842-5201   Facsimile: (505) 213-0013   Attention: Bryan
Templeton,     Chief Financial Officer   Email: btempleton@enerpulse.com

 

With a copy to:

 

Troutman Sanders LLP

875 Third Avenue
New York, NY 10022



  Telephone: (212) 704-6249   Facsimile: (212) 704-5900   Attention: Aurora
Cassirer, Esq.   E-mail: acasirer@troutmansanders.com

 

If to the Transfer Agent:

 

Securities Transfer Corporation

2591 Dallas Parkway, Suite 102

Frisco, Texas 75034
Telephone: (469) 633-0101

Facsimile: (469) 633-0088

Attention: Christina Shelton, Original Issuance Department

E-mail: shelton@stctransfer.com

 


 - 31 - 

 

 

If to the Buyer, to its address, facsimile number and e-mail address set forth
on the Schedule of Buyers, with copies to the Buyer’s representatives as set
forth on the Schedule of Buyers, or to such other address, facsimile number
and/or e-mail address and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party at
least one (1) Business day prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). The Buyer may assign some or
all of its rights hereunder in connection with any assignment of restricted
Notes of such Buyer without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights related to such restricted Notes assigned.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that (i) each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(m) and (ii) the Placement
Agent shall be a third party beneficiary of this Section 9(h) and Sections 1(e),
2(e), 2(k), 2(l), 2(m), 3(g), 4(g), 7(ii), 9(i) and 9(j).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 - 32 - 

 

 

(k) Indemnification. In consideration of the Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable and
documented attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iii) the
status of the Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(m)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. The Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

 - 33 - 

 

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its heir rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 - 34 - 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:         ENERPULSE TECHNOLOGIES, INC.         By:       Name:    
Title:

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYERS:         [___________]         By:       Name:     Title:

 

   

 

 

SCHEDULE OF BUYERS

 

(1)   (2)   (3)   (4)   (6) Buyer   Address and
Facsimile Number   Aggregate
Principal
Amount of Notes   Purchase Price   Legal Representative’s
Address
and Facsimile Number                           $[  ]   $[  ]     [Buyers]  
[Address]                 Attention: [  ]                 Facsimile: [  ]      
          Telephone: [  ]                 Residence: [  ]                
E-mail: [  ]            

 

   

 

 

EXHIBITS

 

Exhibit A Form of Notes Exhibit C Form of Registration Rights Agreement Exhibit
D Form of Guaranty Agreement Exhibit E Form of Security Agreement Exhibit F Form
of Irrevocable Transfer Agent Instructions Exhibit G Form of Secretary’s
Certificate Exhibit H Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a) Subsidiaries Schedule 3(d) Conflicts Schedule 3(k) SEC Documents
Schedule 3(m) Undisclosed Events, Liabilities, Developments or Circumstances
Schedule 3(p) Sarbanes-Oxley Act Schedule 3(q) Transactions with Affiliates
Schedule 3(r) Equity Capitalization Schedule 3(s) Indebtedness and Other
Contracts Schedule 3(x) Intellectual Property Rights Schedule 3(cc) Internal
Accounting and Disclosure Controls Schedule 3(ee) Ranking of Notes

 

   

 



 

 

 

 

 

 

 

 

 

 

 

 

 